                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 CRYSTAL BIGLOW,                               :   Case No. 1:18-cv-381
                                               :
        Plaintiff,                             :   Judge Timothy S. Black
                                               :   Magistrate Judge Stephanie K. Bowman
 vs.                                           :
                                               :
 COMMISSIONER OF SOCIAL                        :
 SECURITY,                                     :
                                               :
        Defendant.

                          DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 15)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on August 15, 2019,

submitted a Report and Recommendation. (Doc. 15). Plaintiff filed objections on

September 9, 2019 (Doc. 17), and Defendant filed a response on September 11, 2019

(Doc. 19).

       Plaintiff’s objections are not well-taken, as they merely consist of Plaintiff’s first-

hand account of her medical condition and pain. (Doc. 17). While certainly sympathetic,

the Plaintiff’s statements do not identify any specific error in the Report and

Recommendation, and instead register general disagreement with the outcome of her

case. Accordingly, upon review of the Magistrate Judge’s thorough and well-reasoned

opinion, the Court agrees that the ALJ’s finding of non-disability should be affirmed.
        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 17) should be and are hereby OVERULED

and the Report and Recommendation (Doc. 15) should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1)      The Commissioner’s decision is AFFIRMED, as that decision is supported
                by substantial evidence;

        2)      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date: 9/28/2019                                             /s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
